Citation Nr: 1436865	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to death pension benefits as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to February 1948 and from April 1951 to September 1953.  The Veteran died in March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Appellant testified at a Board hearing in March 2014 and a transcript of the hearing is in the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Appellant and the Veteran were married from 1953 until 1974, when they divorced.

2.  The Veteran and the Appellant were not married at the time of the Veteran's death in 2007.



CONCLUSION OF LAW

The Appellant does not meet the criteria to establish she is the Veteran's surviving spouse.  38 U.S.C.A. §§ 101(3), 1304, 1310, 1311, 1318, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.3, 3.50, 3.52 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and 2013 Supp.); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, however, the notification and assistance provisions are not applicable because, as explained below, the facts are not in dispute and the claim is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2013).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

The facts in this case are not in dispute.  The Appellant has acknowledged that she and the Veteran divorced in 1974 and she was not married to the Veteran at the time of his death in 2007.  The Appellant has contended that she divorced the Veteran because he was physically and emotionally abusive and that he abandoned her and did not pay child support after the divorce.  Although the Board understands the Appellant's contentions, the law clearly requires that a surviving spouse be married to the Veteran at the time of his death in order to be considered the surviving spouse.  Because the Appellant was not married to the Veteran at the time of his death, the Appellant is not the Veteran's surviving spouse for the purpose of establishing entitlement to certain VA benefits.  38 C.F.R. §§ 3.1(j), 3.50 (2013).  

Although there are exceptions to the requirement that an Appellant have lived continuously with a Veteran from the time of the marriage to the time of the Veteran's death, these exceptions only apply in instances where the Veteran and the Appellant were still legally married at the time of the Veteran's death.  There is no exception to the requirement that the Appellant have been married to the Veteran at the time of the Veteran's death in order to be considered a surviving spouse.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 430.  The Board has no alternative but to deny the Appellant's claim as she does not meet the legal criteria to establish status as the Veteran's surviving spouse for purposes of VA death pension benefits.  


ORDER


Entitlement to death pension benefits as the surviving spouse of the Veteran is denied.


____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


